DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-16 and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 6.
Applicant's election with traverse of Species I in the reply filed on May 6, 2021 is acknowledged.  The traversal is on the ground(s) that Figures 1-3 provide an overview of the subject matter set forth in all of the claims in the application.  This is not found persuasive because Figures 1-3 only deals with the sensor measuring the diameter of the roll while Figures 4 and 5 are dealing with a sensor sensing a tension downstream of a driven roll.  The rest of the figures are graphical representations of each of the embodiments.  Further, the specification does not set forth these embodiments working together as one unit.  
Further, it is the applicant’s position that because of the overlapping subject matter, the burden on the Office to examine Species I and III will undoubtedly be used for the claims of each of the species.  
This is not found persuasive because “serious burden” is not merely defined by a search.  Rather, a “serious burden” also encompasses consideration of the claims and arguments in light of the prior art. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10-18, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote (U.S. Patent Application Publication No. 2002/0123417) in view of Schmitz (U.S. Patent Application Publication No. 2019/0054677).
	With respect to Claim 1, Cote, Figures 1-3, teaches a method of controlling a converting line, the method comprising: 
providing a sensor 5 configured to sense a distance between the sensor and a surface of a roll of web material, the roll of the web material to be unwound from an unwinder 3 5and directed to the converting line; 
enabling the sensor 5 to generate signals representative of the distance between the sensor and the roll as the roll rotates and the web material is unwound; 
determining a diameter measurement of the roll as the roll rotates based upon the sensor signals (see Paragraph [0012]);  
10storing a plurality of data structures in a memory of a controller of a control system 25 of the converting line, the data structures comprising a plurality of data items associated together as the diameter measurements of the roll; 
with a processor associated with the controller of the control system of the converting line, processing the data structures 15associated with the diameter measurements; and 

  Cote teaches all the elements of the method of controlling a converting line except for processing by a statistical regression analysis the data structures 15associated with the diameter measurements.
However, Schmitz, teaches processing by a statistical regression analysis (see Paragraph [0125]) the data structures 15associated with measurements in an unwinding process (see Paragraph [0115]).
It would have been obvious to one of ordinary skill in the art to provide Cote with data analysis using statistical regression analysis, as taught by Schmitz, for the purpose of obtaining a very reliable prediction about expected results of the processing of the material, based on provided production process data.
With respect to Claim 2, Cote further teaches 20determining an amount of the web material unwound from the roll based upon the processed diameter measurements. 
With respect to Claim 5, Cote further teaches 
10correlating the diameter measurements and the amount of the web material unwound from the roll; 
structuring the plurality of data structures stored in the memory of the controller of the control system for the converting line with data representative of the amount of the web material unwound from the roll; and  
15enabling the controller to generate signals for controlling the converting line based upon the processed diameter measurements and the amount of the web material unwound from the roll.  
Claim 6, Cote further teaches 20determining a caliper measurement of the web based upon the processed diameter measurements for successive rotations of the roll as the web material is unwound from the roll.  See Paragraph [0011].  
 With respect to Claim 7, Cote further teaches correlating the diameter measurements and the caliper measurements; 
structuring the plurality of data structures stored in the memory of the controller 5of the control system for the converting line with data representative of the caliper measurements of the web material; 
with the processor associated with the controller of the control system of the converting line, processing by a statistical regression analysis the data structures associated with the caliper measurements and the diameter measurements; and  
10enabling the controller to generate signals for controlling the converting line based upon the processed diameter measurements and the processing caliper measurements.  See Paragraphs [0011] and [0031].
With respect to Claim 8, Cote further teaches wherein the step of storing the plurality of data structures in the memory of the controller of the control system for the converting line 15includes data structures associated with manufacturing of the roll.  
With respect to Claim 10, Cote further teaches wherein the step of enabling the control includes enabling the control to send signals to equipment in the converting line to make adjustments to operation of the converting line equipment based at least in part upon the data structures associated with the manufacturing of the roll.  
With respect to Claim 11, Cote further teaches wherein the step of storing the plurality of data structures in the memory of the controller of the control system for the converting line 
With respect to Claim 17, Cote, Figures 1-3 teaches a control system for a converting line, the control system comprising:  5a sensor 5 configured to sense a distance between the sensor and a surface of a roll of web material wherein the roll of the web material is unwound from an unwinder 3 and directed to the converting line, the sensor 5 being enabled to generate signals representative of the distance between the sensor and the roll as the roll rotates and the web material is unwound;  10a controller 25 including a processor and memory, the controller being configured to: (i) determine a diameter measurement of the roll as the roll rotates based upon the sensor signals; (ii) store a plurality of data structures in a memory of a controller of a control system wherein the data structures comprise a plurality of data items associated together as the diameter measurements of the roll; (iii) process 15the data structures associated with the diameter; and (iv) generate signals for controlling the converting line based upon the processed diameter measurements.  
Cote teaches all the elements of the converting line except for processing by a statistical regression analysis the data structures 15associated with the diameter measurements.
see Paragraph [0125]) the data structures 15associated with measurements in an unwinding process (see Paragraph [0115]).
It would have been obvious to one of ordinary skill in the art to provide Cote with data analysis using statistical regression analysis, as taught by Schmitz, for the purpose of obtaining a very reliable prediction about expected results of the processing of the material, based on provided production process data.
With respect to Claim 18, Cote further teaches wherein the controller is configured to determine an amount of the web material unwound from the roll, store a plurality of data 20structures in the memory of the controller that include the amounts of the web material unwound from the roll, and generate signals for controlling the converting line based upon 25the processed the diameter measurements and the amount of the web material unwound from the roll.  
With respect to Claim 21, Cote further teaches wherein the controller is configured to determine a caliper measurement of the web based upon diameter measurements for successive rotations of the roll as the web is unwound from the roll, store a plurality of 15data structures in the memory of the controller that include the caliper measurements, process by a statistical regression analysis the data structures associated with the caliper measurements, and generate signals for controlling the converting line based upon the processed caliper measurements and the processed diameter measurements.  See Paragraphs [0011] and [0031]. 
With respect to Claim 22, Cote further teaches 20wherein the controller is enabled to: (v) store in the memory data structures associated with manufacturing of the roll; and (vi) send signals to equipment in the converting line to make adjustments to operation of the 26equipment based at least in part upon the data structures associated with the manufacturing of the roll.
Claims 3-4, 9, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote in view of Schmitz as applied to Claims 1-2 above, and further in view of Kamath et al (U.S. Patent Application Publication No. 2007/0016381), hereinafter “Kamath”.
With respect to Claims 3-4 and 19-20, Cote in view of Schmitz are advanced above.
Cote in view Schmitz teach all the steps of enabling the control except for sending signals to a graphic user interface associated with the converting line indicative of a time to unwind an amount of material from the roll.  
However, Kamath, Paragraph [0411], teaches a graphic user interface.
It would have been obvious to one of ordinary skill in the art to provide Cote in view of Schmitz with a graphic user interface, as taught by Kamath, for the purpose of allowing a user to view information on the current process being carried out.
With respect to Claim 9, Kamath further teaches the step of enabling the control includes enabling the control to send signals to a graphic user interface associated with the converting line indicative of a defect in the web based at least in part upon the data 20structures associated with the manufacturing of the roll.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654